Case 8:15-cv-00865-AG-SHK Document 556 Filed 10/05/18 Page 1 of 8 Page ID #:29119




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                                 CIVIL MINUTES - GENERAL
   Case No.      SACV 15-00865 AG (JCGx)                                 Date   October 5, 2018
   Title         HSINGCHING HSU v. PUMA BIOTECHNOLOGY, INC. ET AL.




   Present: The Honorable       ANDREW J. GUILFORD
             Lisa Bredahl                             Not Present
             Deputy Clerk                      Court Reporter / Recorder               Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:


   Proceedings:       [IN CHAMBERS] ORDER RE MOTIONS TO EXCLUDE
                      EXPERT WITNESSES

  In a 1993 case called Daubert v. Merrell Dow Pharmaceuticals, Inc., the United States Supreme
  Court explained that district courts are responsible for ensuring that juries hear from only
  those expert witnesses whose testimony is both relevant and reliable. 509 U.S. 579 (1993).
  Since then, parties (particularly in high-dollar cases) work hard to poke holes in the other
  side’s experts, hoping to exclude them under the precedent set in Daubert. But these motions
  to exclude often focus on the wrong stuff. While couched in terms of “reliability” and
  “relevance,” the arguments raised in many exclusion motions focus more on the weight of an
  expert’s expected testimony rather than on the expert’s qualifications or methods. Moreover,
  many parties fail to recognize what a powerful thing it is to expose, through damaging cross-
  examination, another party’s flimsy expert at trial.

  Through that lens and guided by the relevant rules and cases, the Court approaches the
  pending motions to exclude experts in this securities fraud class action. Lead Plaintiff
  Norfolk County Council (on behalf of a certified class of investors) and Defendants Puma
  Biotechnology, Inc.; Alan H. Auerbach; and Charles R. Eyler filed several motions to
  exclude. In the following sections, Court addresses the pending motions individually.



                                               CIVIL MINUTES - GENERAL
                                                       Page 1 of 8
Case 8:15-cv-00865-AG-SHK Document 556 Filed 10/05/18 Page 2 of 8 Page ID #:29120




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                                 CIVIL MINUTES - GENERAL
   Case No.     SACV 15-00865 AG (JCGx)                               Date    October 5, 2018
   Title        HSINGCHING HSU v. PUMA BIOTECHNOLOGY, INC. ET AL.

  1. GENERAL STANDARD FOR EXPERTS

  Under the Federal Rules of Evidence, a witness “who is qualified as an expert by knowledge,
  skill, experience, training, or education may testify in the form of an opinion or otherwise”
  only if certain requirements are met. Fed. R. Evid. 702. Those requirements are:

                 (a) the expert’s scientific, technical, or other specialized
                 knowledge will help the trier of fact to understand the evidence
                 or to determine a fact in issue; (b) the testimony is based on
                 sufficient facts or data; (c) the testimony is the product of
                 reliable principles and methods; and (d) the expert has reliably
                 applied the principles and methods to the facts of the case.

  Fed. R. Evid. 702(a)–(d). This Rule “contemplates a broad conception of expert
  qualifications.” Thomas v. Newton Int’l Enters., 42 F.3d 1266, 1269–70 (9th Cir. 1994) (citing
  Rule 702’s advisory notes). Under these standards, the Court acts “as a ‘gatekeeper’ to
  exclude junk science that does not meet Federal Rule of Evidence 702’s reliability standards
  by making a preliminary determination that the expert’s testimony is reliable.” Ellis v. Costco
  Wholesale Corp., 657 F.3d 970, 982 (9th Cir. 2011) (internal citations omitted).

  1. DEFENDANTS’ EXPERT—DR. GREGORY K. FRYKMAN

  Plaintiffs move to exclude the testimony of Dr. Gregory K. Frykman, Defendants’ expert
  who is expected to testify about industry standards for biotechnology companies releasing
  clinical trial results and raising money after releasing those results. Plaintiffs argue that Dr.
  Frykman’s testimony should be excluded under Federal Rules of Evidence 702 and 403.
  Plaintiffs’ theory is that Dr. Frykman’s testimony is unreliable and possibly confusing.

  On a preliminary note, there’s some question about whether the bulk of Dr. Frykman’s
  testimony is still relevant, considering the Court’s ruling that Puma’s press release disclosing
  the 33% DFS improvement statement wasn’t false or misleading (and the Court’s entry of
  partial summary judgment on that statement). Dr. Frykman’s testimony largely seems to deal
  with the industry standards for releasing press releases, so it’s unclear whether that part of his
                                            CIVIL MINUTES - GENERAL
                                                    Page 2 of 8
Case 8:15-cv-00865-AG-SHK Document 556 Filed 10/05/18 Page 3 of 8 Page ID #:29121




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                                CIVIL MINUTES - GENERAL
   Case No.     SACV 15-00865 AG (JCGx)                              Date   October 5, 2018
   Title        HSINGCHING HSU v. PUMA BIOTECHNOLOGY, INC. ET AL.

  testimony is still necessary—Puma’s press release wasn’t misleading. Consequently, the Court
  will look closely at trial for the continuing relevance of Dr. Frykman’s testimony.

  As for Dr. Frykman’s reliability, Plaintiffs argue that he isn’t qualified to offer an opinion on
  industry standards for disclosing clinical trial results because he’s a non-practicing physician
  who “has absolutely no experience in preparing press releases on clinical trial results . . . or
  analyzing whether press releases comply with any industry standard.” (Mo., Dkt. No. 399 at
  5.) Plaintiffs also argue that Dr. Frykman’s methodology is defective because he hasn’t
  testified about a clearly uniform practice among biotechnology companies for releasing
  clinical trial results, and because he said he couldn’t define what “material” information
  should and shouldn’t be included in a report. Further, Plaintiffs contend that Dr. Frykman’s
  opinion about biotechnology companies’ public offerings after clinical trials should be
  excluded because he “has never been involved in any stock offering by any company,”
  among other reasons. (Id. at 14.)

  These arguments aren’t convincing. Dr. Frykman has sufficient credentials and experience to
  testify on the matters in his report. He earned a medical degree from Johns Hopkins
  University School of Medecine and served as an FDA medical officer after that. He’s
  participated in and reviewed several clinical drug trials. He’s also worked as a policy analyst,
  reviewing thousands of press releases that detailed clinical trial results and consulting with
  institutional investors about biopharmaceutical companies. All this is enough to show Dr.
  Frykman is qualified to give his opinion here. Hangarter v. Provident Life & Accident Ins. Co.,
  373 F.3d 998, 1018 (9th Cir. 2004) (“Given that, unlike scientific or technical testimony, the
  reliability of [the expert’s] testimony was not contingent upon a particular methodology or
  technical framework, the district court did not abuse its discretion in finding [the expert’s]
  testimony reliable based on his knowledge and experience.”). Dr. Frykman’s report and
  deposition reveal that he carefully draws on this experience, readily admitting when his
  experience doesn’t allow him to provide an opinion about a certain subjects or answer certain
  questions. With their own competing evidence, Plaintiffs’ are free to show a jury, if they can,
  that Dr. Frykman’s conclusions about what is “standard” in the biopharmaceutical industry
  isn’t that at all. But at this stage, the Court can’t conclude that Dr. Frykman’s testimony is
  unreliable, confusing, or wholly irrelevant.

                                           CIVIL MINUTES - GENERAL
                                                   Page 3 of 8
Case 8:15-cv-00865-AG-SHK Document 556 Filed 10/05/18 Page 4 of 8 Page ID #:29122




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                                CIVIL MINUTES - GENERAL
   Case No.     SACV 15-00865 AG (JCGx)                              Date   October 5, 2018
   Title        HSINGCHING HSU v. PUMA BIOTECHNOLOGY, INC. ET AL.

  The Court DENIES Plaintiffs’ motion to exclude the testimony of Dr. Frykman without
  prejudice to raising objections at trial. (Dkt. No. 398.)

  2. DEFENDANTS’ EXPERT—DR. JOHN KORNAK

  Plaintiffs also object to Dr. John Kornak, Defendants’ biostatistics expert who is expected to
  testify about the results of the ExteNET trial. Plaintiffs argue that Dr. Kornak’s testimony
  about KM curves—visual representations of a drug’s effectiveness versus a placebo over
  time—is unreliable because he didn’t use widely-accepted methods in drawing trend lines on
  top of the actual KM curves. Plaintiffs also argue that Dr. Kornak shouldn’t be permitted to
  testify about KM curves beyond two years (the period of the ExteNET trial) because “there
  is no basis for claiming any such curves existed” before Puma’s CEO, Defendant Alan
  Auerbach, discussed the KM curves on an investor call in July 2014. Plaintiffs’ objections to
  Dr. Kornak’s testimony are rooted in Federal Rules of Evidence 702 and 403.

  Dr. Kornak’s testimony is appropriately focused and reliable. First, Dr. Kornak’s self-drawn
  lines reflecting the overall trend in the KM curves aren’t inappropriate in this context. Dr.
  Kornak’s lines minimize isolated fluctuations in the actual KM curves. Defendants hope to
  use this testimony to show that Plaintiffs’ own biostatistics expert focused too narrowly on
  isolated sections of the KM curves, rather than looking at the curves’ general trend. This
  testimony is helpful to the jury because the purportedly fraudulent statements Auerbach
  made about the KM curves focused on general trends. Further, Plaintiffs are free to cross-
  examine Dr. Kornak about the trend lines to distinguish between them and the actual
  KM curves.

  Second, Dr. Kornak’s testimony about the KM curves beyond two years is also appropriate.
  Defendants aim to use this testimony to show that Auerbach’s statement about the KM
  curves “continuing to separate” beyond two years was factually true and unrelated to what
  the curves were doing in the trial’s first two years. The parties dispute whether Auerbach
  saw, before the investor call, KM curves beyond two years. They also dispute whether his
  “continuing to separate” statement misled investors to believe that the curves had been
  separating all along. But, despite Plaintiffs’ arguments otherwise, those factual disputes are
  no reason to exclude Dr. Kornak’s testimony about the post-two-year curves. Instead, his
                                           CIVIL MINUTES - GENERAL
                                                   Page 4 of 8
Case 8:15-cv-00865-AG-SHK Document 556 Filed 10/05/18 Page 5 of 8 Page ID #:29123




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                               CIVIL MINUTES - GENERAL
   Case No.     SACV 15-00865 AG (JCGx)                             Date   October 5, 2018
   Title        HSINGCHING HSU v. PUMA BIOTECHNOLOGY, INC. ET AL.

  testimony is reliable and helpful to the jury, who will independently resolve the underlying
  factual questions about what Auerbach did and didn’t know before the investor call.

  The Court DENIES Plaintiffs’ motion to exclude Dr. Kornak’s testimony without prejudice
  to raising objections at trial. (Dkt. No. 401.)

  3. DEFENDANTS’ EXPERT—DR. JACKIE WALLING

  Under Federal Rules of Evidence 402, 403, 702, and 703, Plaintiffs move to exclude the
  testimony of Dr. Jackie Walling. Dr. Walling is Defendants’ expert who is expected to testify
  about the results of the ExteNET trial and various aspects of the FDA’s approval of
  neratinib. Plaintiffs argue that Dr. Walling improperly opines about the “state of mind” of
  Puma and the FDA at various points. Plaintiffs also contend that Dr. Walling shouldn’t be
  allowed to regurgitate facts derived from otherwise admissible evidence. Plaintiffs also say
  that much of Dr. Walling’s testimony is redundant because it’s identical to the testimony of
  other witnesses.

  Plaintiffs’ arguments aren’t convincing. Dr. Walling has fairly extensive (about 30 years’
  worth) experience in oncology research and cancer-related drug research. She is particularly
  well suited to testify about the FDA’s process for approving new drugs, considering she’s
  spent the bulk of her career working with biopharmaceutical companies in applying for FDA
  approval. Dr. Walling’s opinion is appropriately limited to the factors the FDA considers in
  approving a new drug. Dr. Walling may not opine about what Defendants or the FDA
  actually believed about neratinib’s approval prospects at any given point in time. She wasn’t
  involved in that process. But Defendants explain that Dr. Walling isn’t testifying about that.
  Instead, she’s testifying about what people could reasonably assume about neratinib’s
  potential for FDA approval at various points, based upon her familiarity with the FDA. This
  is appropriate expert testimony. Questions about whether Dr. Walling’s testimony is
  redundant of other evidence can easily be resolved at trial. So, too, can questions about the
  relevance of Dr. Walling’s testimony on certain subjects.

  The Court DENIES Plaintiffs’ motion to exclude the testimony of Dr. Walling without
  prejudice to raising objections at trial. (Dkt. No. 404.)
                                          CIVIL MINUTES - GENERAL
                                                  Page 5 of 8
Case 8:15-cv-00865-AG-SHK Document 556 Filed 10/05/18 Page 6 of 8 Page ID #:29124




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                                CIVIL MINUTES - GENERAL
   Case No.     SACV 15-00865 AG (JCGx)                             Date   October 5, 2018
   Title        HSINGCHING HSU v. PUMA BIOTECHNOLOGY, INC. ET AL.

  4. PLAINTIFFS’ EXPERT—DR. PHILIP LAVIN

  Defendants move to exclude testimony from Dr. Philip Lavin, Plaintiffs’ expert who is
  expected to testify about the ExteNET trial’s KM curves. Tellingly, Defendants don’t
  contend that Dr. Lavin isn’t qualified to offer opinions about KM curves. Instead they (and
  their expert, Dr. Kornak) say that Dr. Lavin improperly limited the focus of his expert
  analysis and that his conclusions are based on data that aren’t statistically significant.

  As the Court explained in its order on the parties’ motions for partial summary judgment,
  Defendants may appropriately highlight for the jury the constraints of Dr. Lavin’s testimony
  through targeted cross-examination. Further, his testimony about the two-year curves is
  relevant, despite Defendants’ arguments to the contrary. On the investor call, Auerbach said
  the KM curves were “continuing to separate” after two years, which suggests that the curves
  had been separating during the first two years of the trial, as well. Also, it’s appropriate for
  Dr. Lavin to testify about his experience with what records biostatisticians keep after
  performing certain calculations. That testimony would be relevant to whether Auerbach saw
  post-two-year KM curves before the investor call, considering the lack of documented
  evidence that those curves had been created before then.

  The Court DENIES Defendants’ motion to exclude the testimony of Dr. Lavin without
  prejudice to rasing objections at trial. (Dkt. No. 407.)

  5. PLAINTIFFS’ EXPERT—DR. STEVEN FEINSTEIN

  Defendants also move to exclude the testimony of Dr. Steven Feinstein, Plaintiffs’ loss
  causation expert. Defendants argue that Dr. Feinstein’s testimony is unreliable because he
  hasn’t sufficiently connected the purported corrective disclosures to the decline in Puma’s
  stock price. Defendants argue that Dr. Feinstein relies on flawed methodology and
  incomplete information.

  The Court disagrees. The heart of Dr. Feinstein’s testimony is identifying what Puma-specific
  news released at the ASCO conference on June 1 could have caused the company’s stock to
  drop on June 1 and 2. Dr. Feinstein opines that, although most analysts didn’t actually
                                          CIVIL MINUTES - GENERAL
                                                  Page 6 of 8
Case 8:15-cv-00865-AG-SHK Document 556 Filed 10/05/18 Page 7 of 8 Page ID #:29125




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                                CIVIL MINUTES - GENERAL
   Case No.     SACV 15-00865 AG (JCGx)                             Date   October 5, 2018
   Title        HSINGCHING HSU v. PUMA BIOTECHNOLOGY, INC. ET AL.

  discuss the neratinib KM curves or discontinuation rates, those two disclosures caused
  Puma’s stock to drop. Dr. Feinstein reached this conclusion because many analysts were
  concerned about neratinib’s efficacy and safety—the two areas affected by KM curves and
  discontinuation rates—after the ASCO conference. It’s true that the ASCO conference
  included a lot of information about neratinib. But Dr. Feinstein carefully explains why that
  other information couldn’t have caused Puma’s stock price to dip. Indeed, much of the
  information, save for the KM curves and discontinuation rates, wasn’t new. Defendants
  might have evidence that refutes Dr. Feinstein’s conclusions, but they can expose such
  inconsistencies at trial.

  The Court also sees no disqualifying problem with Dr. Feinstein’s use of a two-day loss
  causation window. While the parties dispute whether the ASCO disclosures on June 1
  could’ve caused Puma’s stock price dip on June 2, that’s a dispute best left to the jury. The
  Ninth Circuit has expressly stated that there isn’t any hard-and-fast rule against two-day loss
  causation windows, and under the facts of this case it’s at least possible that the June 1
  disclosures caused the dip on June 2. See No. 84 Employer-Teamster Joint Council Pension Trust
  Fund v. Am. W. Holding Corp., 320 F.3d 920, 934 (9th Cir. 2003). Again, Defendants are free
  to put on evidence to the contrary.

  Defendants also argue that the amount of loss calculated by Dr. Feinstein is improper. But
  they don’t challenge his methods, only the results. This isn’t a sufficient basis to exclude Dr.
  Feinstein’s testimony. Defendants’ concern with Dr. Feinstein’s testimony about the amount
  of loss can be fleshed out at trial.

  The Court DENIES Defendants’ motion to exclude the testimony of Dr. Steven Feinstein
  without prejudice to raising objections at trial. (Dkt. No. 409.)




                                                                                         :    0


                                          CIVIL MINUTES - GENERAL
                                                  Page 7 of 8
Case 8:15-cv-00865-AG-SHK Document 556 Filed 10/05/18 Page 8 of 8 Page ID #:29126




                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA


                          CIVIL MINUTES - GENERAL
   Case No.   SACV 15-00865 AG (JCGx)                       Date   October 5, 2018
   Title      HSINGCHING HSU v. PUMA BIOTECHNOLOGY, INC. ET AL.

                                              Initials of          lmb
                                              Preparer




                                  CIVIL MINUTES - GENERAL
                                          Page 8 of 8
